Exhibit 10.1


 
[kemperlogoa05a01a02.jpg]
 
   





November 19, 2015


Joseph P. Lacher, Jr.
1260 West Kennicott Drive
Lake Forest, IL 60045


Dear Joe:


We are pleased to confirm our offer of employment with Kemper Corporation
(“Kemper” or “Company”). This letter sets forth the terms and conditions of our
offer for you to join Kemper as President and Chief Executive Officer (“CEO”),
and as a member of our Board of Directors, effective November 19, 2015 (“Start
Date”).


The principal terms of this offer are as follows:


•
Your base salary will be $750,000 annualized.

•
You will be eligible to participate in Kemper’s annual cash bonus program and
your target bonus opportunity for the 2016 annual bonus award shall be 125% of
base salary, with 65% for threshold performance and a maximum payout of 250% of
the target. For 2016, you are guaranteed a minimum bonus payment of 65% of
target. The 2016 award will be 70% based on Company performance and 30% based on
individual performance criteria, with the specific metrics and goals to be set
at the Board of Directors’ Compensation Committee meeting in February 2016.

•
You will receive a “sign-on” award of $1,000,000 in value, delivered in
nonqualified stock options. The number of options granted shall be determined by
dividing $1,000,000 by the option value, with the option value set at 25% of the
closing price of Kemper common stock on the grant date, which shall be the Start
Date. The option exercise price shall be the closing price of Kemper stock on
the grant date. The option term is 10 years and options become exercisable in
four equal, annual installments beginning on the six-month anniversary of the
grant date.

•
You will be eligible for long-term incentive (“LTI”) awards with a total value
of $2,000,000 allocated 1/3 in nonqualified stock options and 2/3 in
performance-based restricted stock units (“RSUs”), based on the value on the
grant date, which shall be the


Page 1 of 4

--------------------------------------------------------------------------------




Compensation Committee’s meeting in February 2016. The number of options granted
shall be determined by dividing the allocated value by the option value of 25%
of the closing price of Kemper common stock on the grant date. The option
exercise price shall be the closing price of Kemper stock on the grant date, the
term is 10 years and options become exercisable in four equal, annual
installments beginning on the six-month anniversary of the grant date. The
number of target RSUs granted shall be determined by dividing the allocated
value by the closing price of Kemper common stock on the grant date. The RSUs
will have a 3-year performance period, with threshold payout at 50% of the
target number and maximum payout of 200% of the target number. Half of the RSUs
vest based on total shareholder return relative to the S&P Supercomposite
Insurance Index and half vest based on operational performance metrics and goals
to be set at the Compensation Committee meeting in February 2016.
•
The aforementioned stock option and LTI awards are subject to the Company’s
Omnibus Equity Plan and applicable award agreements.

•
You will be eligible for a Severance Agreement that applies in the event of a
change in control (“CIC”) of the Company, which agreement provides for a
lump-sum severance payment of three times annual salary. Additionally, with
regard to LTI awards (options and RSUs), in the event of a “Qualifying
Termination” as defined in the Severance Agreement: (i) outstanding unvested
options vest on the termination date, and (ii) performance-based RSUs also
“accelerate” in that the number of shares available to be earned is calculated
on the entire performance period (not pro rata using the termination date) for
each outstanding RSU, with the number of shares actually earned (using
applicable performance metrics) being based on the greater of (a) targeted
performance, or (b) actual performance attained for the shortened performance
period ending with the termination date. The Severance Agreement will be
effective on the Start Date and, in the event of a severance payment thereunder,
also provides for continuation of life and health insurance benefits for three
years and outplacement services for up to fifty-two weeks.

•
You will be eligible to participate in the following Kemper retirement benefits
plans:

◦
Defined contribution retirement plan (“DC Plan”);

◦
Non-qualified supplemental defined contribution plan (“DC SERP”); and

◦
Voluntary 401(k) plan which includes a Company matching contribution.

•
Starting in 2016, you may participate in Kemper’s Non-qualified Deferred
Compensation Plan, under which you may elect to defer current year compensation
to a future period.

•
You will be expected to comply with Kemper’s Stock Ownership Policy under which
the CEO is required to maintain, at a minimum, ownership of shares valued at
five times base salary; there is a five year grace period to reach this
ownership level.


Page 2 of 4

--------------------------------------------------------------------------------




•
The Company will pay for your membership to a Chicago-area business club
providing dining facilities and business meeting services. Additionally, Kemper
will pay for spousal travel to accompany you to occasional off-site business
meetings, in accordance with Company policy.

•
You will be eligible to participate in the same employee welfare benefit plans
that are generally available to all full-time, salaried Kemper employees,
including:

◦
basic life and accident insurance up to a maximum of $400,000, business travel
insurance up to a maximum of $200,000, and short-term disability coverage for up
to 26 weeks; and

◦
health and dental insurance, health and dependent care reimbursement accounts,
supplemental life, accident and long-term disability insurance.

•
Kemper provides Paid Time Off (“PTO”) and starting in 2016, you will be eligible
for up to 29 days of PTO on an annual basis; your PTO will be front-loaded at
the Start Date with a balance of 37.5 hours (5 days).

•
Payments by the Company to you may be subject to tax and other withholdings and
deductions as required or permitted by applicable law and Company policy.

•
You acknowledge that by accepting employment at Kemper, you will not use or
disclose any of the confidential or trade secret information of your former
employers.

•
As a condition of employment with Kemper, on the Start Date you will need to
sign our standard, mutual Arbitration Agreement, a copy of which will be
provided at your request.

•
Our offer is contingent upon successful completion of a background check and a
drug-screening test in accordance with Company policy, as well as confirmation
of references.

•
Kemper’s Essential Standards of Conduct (“ESOC”) sets forth key Company business
ethics and employee policies, and you will be asked to acknowledge your receipt
and understanding and agree to be bound by the ESOC.

•
The term of your employment is “at will” which means that you or the Company may
end your employment at any time and for any reason.



Please indicate your acceptance of these terms by signing the original copy of
this letter and returning it in the enclosed envelope. Once we have your signed
original, the Kemper Board of Directors must meet and approve: (i) the terms of
your compensation, and (ii) your election as President and CEO and as a member
of the Board of Directors.





Page 3 of 4

--------------------------------------------------------------------------------




We believe Kemper is a rewarding place to work and we look forward to you
joining the team.


Sincerely,


Kemper Corporation Board of Directors






/s/ Douglas G. Geoga
Douglas G. Geoga, Chair of Compensation Committee




Accepted by:






/s/ Joseph P. Lacher, Jr.
Joseph P. Lacher, Jr.


Date: November 19, 2015



Page 4 of 4